Citation Nr: 1044172	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  08-10 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis of the neck, 
lower back and hands.

2.  Entitlement to service connection for bronchial asthma, 
claimed as a cough and spots on the lungs.  

3.  Entitlement to service connection for hair loss of the 
eyebrows.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to March 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the benefits sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In March 2010 the Board remanded the Veteran's claim in order to 
afford the Veteran a hearing before the Board.  The Veteran 
testified at a Travel Board Hearing before the undersigned Acting 
Veterans Law Judge in September 2010.  A transcript of that 
proceeding has been associated with the claim file.  Accordingly, 
the requested development has been completed and no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has not been shown to have arthritis of the neck, 
lower back or hands that was acquired in, is related to, or was 
aggravated by, his active service.  

2.  The Veteran has not been shown to have bronchial asthma or 
any other pulmonary condition that was acquired in, is related 
to, or was aggravated by, his active service.

3.  The Veteran has not been shown to have hair loss of the 
eyebrows that was acquired in, is related to, or was aggravated 
by, his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
neck, lower back or hands have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for bronchial asthma or 
any other pulmonary disorder have not been met.  38 U.S.C.A. §§ 
1110, 5103, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for hair loss of the 
eyebrows have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in October 2006 and May 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran first claimed entitlement to service connection for 
the above listed conditions in August 2006.  An April 2007 rating 
decision denied entitlement to service connection for all three 
claimed conditions.  The Veteran submitted a Notice Disagreement 
(NOD) in May 2007.  The RO issued a Statement of the Case (SOC) 
in March 2008, and the Veteran filed a Substantive Appeal (VA 
Form 9) later that month.  The Veteran's claim first came before 
the Board in March 2010, at which time it was remanded in order 
to afford the Veteran a hearing before a Veterans Law Judge.  The 
requested development has been completed and no further action is 
necessary to comply with the Board's remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's 
claim is once again before the Board. 

The precise nature of the Veteran's contentions is somewhat 
unclear.  In his August 2006 claim the Veteran appears to assert 
that the claimed conditions are due to exposure to Agent Orange 
or other herbicides.  However, during his September 2010 hearing 
before a Veterans Law Judge, the Veteran's representative appears 
to have broadened this claim to include the entirety of the 
Veteran's service.  Accordingly, the Board will consider the 
Veteran's claim on both a direct and presumptive basis.  

The Board notes that service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases when the disease is manifested to a compensable 
degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006); Shedden v. Principi, 381 F. 
3d 1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection will 
result.

For claims based on assertions of aggravation, VA law states that 
a Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service. Furthermore, aggravation 
may not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence in the 
record pertaining to manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).  

With regard to claims attributed to herbicide exposure, the Board 
notes that if a veteran was exposed to an herbicide agent during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, certain diseases shall be service-
connected, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied.

However, the Secretary of VA has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted. See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 61 Fed. Reg. 41442, 41448 (1996).  Nevertheless, the 
United States Court of Appeals for the Federal Circuit 
("Court") has held that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude a claimant from 
establishing service connection with proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The 
rationale employed in Combee also applies to claims based on 
exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 
(1997).

While the Veteran did serve in the Republic of Vietnam between 
January 8, 1962, and May 7, 1975, none of the Veteran's claimed 
conditions are on the list of those considered presumptively due 
to herbicide exposure.  Accordingly, service connection on that 
basis is denied for all of the Veteran's claims.  

With regard to service connection on a direct basis the Board 
will analyze each of the Veteran's three claims independently.  
First, the Board notes that the Veteran has claimed entitlement 
to service connection for arthritis of the neck, lower back and 
hands.  The Veteran's service treatment records, including his 
entrance and separation examination, are entirely negative for 
any treatment for or diagnosis of any form of arthritis.  Private 
treatment records show that the Veteran reported a headache in 
November 1990, and neck soreness and stiffness were also 
indicated that month.  Subsequent private treatment records show 
follow-up for neck pain and stiffness in March 1991 and February 
1992.  However, the first evidence of treatment for arthritis is 
in private treatment records from October 1996, at which time 
radiographic imagery revealed moderate degenerative changes of 
the lumbar spine.  Subsequent private treatment records show 
treatment for degenerative joint disease of the neck.  

During his September 2010 hearing before a Veterans Law Judge the 
Veteran reported that he first began noticing headaches between 
1974 and 1976 and that he went to a doctor at that time and was 
told he had arthritis.  He indicated that treatment for arthritis 
has continued from that time.  He did not state that any medical 
professional has ever told him this condition was due to service 
or to exposure to herbicides, including Agent Orange.  Nor did 
the Veteran state that he experienced symptomatology dating back 
to service.  

In the absence of any evidence showing possible etiology during 
the Veteran's period of service or evidence showing that the 
Veteran continued to have symptomatology dating back to his 
period of service the claim for service connection must be 
denied.  The Board has reviewed the statements made by the 
Veteran and acknowledges that the Veteran is competent to testify 
as to symptoms which are non-medical in nature or what comes to 
him through his senses.  However, as a lay person, the Veteran is 
not competent to offer an opinion on a matter clearly requiring 
medical expertise, such as the etiological origin of a medical 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Therefore, this is not a case in which the Veteran's 
lay beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993).  In sum, his lay statements are outweighed by the 
other evidence of record:  service records which show no 
treatment, complaints or findings; post-service medical records 
which fail to show relevant treatment or findings until several 
years after service separation; and post-service medical records 
which do not reveal any indication of a link to service.   

The Veteran has also claimed entitlement to service connection 
for bronchial asthma.  This claim includes the Veteran's claim 
for coughing and for spots on his lungs.  The Veteran reported 
asthma and shortness of breath on both his entrance and 
separation examination.  There is no other evidence of 
complaints, treatment or diagnosis of asthma or shortness of 
breath during service.  Accordingly, the Board finds that the 
Veteran's bronchial asthma and shortness of breath preexisted 
service and that the presumption of soundness does not attach 
with regard to those conditions.  Furthermore, the lack of any 
evidence whatsoever indicating treatment for or aggravation of 
either condition during service indicates that neither condition 
was aggravated during service.  

In his initial claim the Veteran indicated that he first starting 
having a cough in the late 1970s, but that his treatment records 
only go back to 1980.  He stated that he coughs constantly and 
that it is worse when he laughs or gets excited.  He also stated 
that spots on his lungs were first found in May 2005, on a CT 
scan, and that they have not worsened.  He indicated that he did 
not know the cause of the spots.  Private treatment records from 
December 1980 first show that the Veteran reported having a 
cough.  Reports of a cough are consistent thereafter.  Private 
treatment records from May 2005 show that a CT scan was ordered 
for the Veteran's chest.  The impression was minimal findings of 
interstitial fibrosis with the right middle lobe and lingula.  A 
three millimeter nodule in the right lower lobe was also noted.  
Follow-up scans showed no changes.  A pulmonary function test 
conducted in May 2005 was suggestive of asthma and a follow-up 
test from January 2006 noted a positive methacholine challenge 
test consistent with bronchial asthma.  Other subsequent 
treatment records show follow-up treatment for asthma 
exacerbations and a diagnosis of nodular pleural thickening.  

During his September 2010 hearing before a Veterans Law Judge the 
Veteran first stated that first started coughing between three 
and five years after service.  He stated that he was treated with 
inhalers.  He also stated that he asked his physicians if the 
nodules were from asbestos and was told that was unlikely.  He 
did not indicate that any physician has told him that his 
condition is related to exposure to Agent Orange or to any other 
incident of service.  

The Board finds that there is no competent evidence indicating 
that this condition is due or a result of service, including any 
exposure to herbicides in service.  None of the medical evidence 
submitted relates the Veteran's pulmonary condition to service, 
and the Veteran himself does not contend that the condition began 
during service or shortly after service.  Rather, during his 
September 2010 hearing he stated that he did not start coughing 
until three or four years after service.  

In the absence of any evidence showing possible etiology during 
the Veteran's period of service or evidence showing that the 
Veteran continued to have symptomatology dating back to his 
period of service the claim for service connection must be 
denied.  The Board has reviewed the statements made by the 
Veteran and acknowledges that the Veteran is competent to testify 
as to symptoms which are non-medical in nature or what comes to 
him through his senses.  However, as a lay person, the Veteran is 
not competent to offer an opinion on a matter clearly requiring 
medical expertise, such as the etiological origin of a condition.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Therefore, this is not a case in which the Veteran's 
lay beliefs alone can serve to establish any association between 
the claimed disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993).  In sum, his lay report is outweighed by the other 
evidence of record:  service records which show no treatment, 
complaints or findings; post-service medical records which fail 
to show treatment or findings until many years after service 
separation; and post-service medical records which reveal no 
indication of a link to service.   

Furthermore, although pulmonary nodules are indicated in the 
Veteran's post-service treatment records, the Board notes that 
this is not a disability for VA compensation purposes.  Congress 
specifically limits entitlement for service- connected disease or 
injury to cases where such incidents have resulted in a 
disability. See 38 U.S.C.A. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme. Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Simply put, in 
the absence of proof of present disability there can be no valid 
claim.  Pulmonary nodules are a symptom and not an actual 
disabling condition in and of themselves.  Without competent 
medical evidence of a current lung disorder other than the 
Veteran's preexisting asthma, the claim must be denied.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (199), appeal dismissed in 
part, and vacated and remanded in part sub nom; Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Finally, the Board notes that the Veteran has claimed entitlement 
to service connection for hair loss of the eyebrows.  In his 
initial claim from August 2006 the Veteran stated that he lost 
his eyebrows in the late 1970s or early 1980s and that he was 
never treated.  The Veteran does not contend, and his service 
treatment records do not indicate, that he experienced any hair 
loss in service or shortly after service.  In addition, post-
service treatment records are entirely negative for any treatment 
for or diagnosis of any condition related to hair loss.  During 
his September 2010 hearing before a Veteran's Law Judge the 
Veteran stated that in the early 1970s his eyebrows got thinner 
and eventually fell out.  He indicated that no one had ever 
provided him with an explanation as to what happened or what 
caused the hair loss.  

The Board finds that there is no competent evidence indicating 
that this condition is due or a result of service, including any 
exposure to herbicides in service.  None of the medical evidence 
submitted pertains to hair loss, and the Veteran himself does not 
contend that his hair loss began during service or shortly after 
service.  

In the absence of any evidence showing possible etiology during 
the Veteran's period of service or evidence showing that the 
Veteran continued to have symptomatology dating back to his 
period of service the claim for service connection must be 
denied.  The Board has reviewed the statements made by the 
Veteran and acknowledges that the Veteran is competent to testify 
as to symptoms which are non-medical in nature or what comes to 
him through his senses.  However, as a lay person, the Veteran is 
not competent to offer an opinion on a matter clearly requiring 
medical expertise, such as the etiological origin of a condition.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  Therefore, this is not a case in which the Veteran's 
lay beliefs alone can serve to establish any association between 
the claimed condition and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993).  In sum, his lay report is outweighed by the other 
evidence of record:  service records which show no treatment, 
complaints or findings and post-service medical records which 
fail to show any relevant treatment or indication of a link to 
service.   

For each of the Veteran's claims the Board has considered whether 
VA medical examinations are necessary for proper adjudication.  
An examination or opinion is necessary if the evidence of record 
(A) contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability; 
(B) establishes that the Veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed disability 
or symptoms may be associated with the established event, injury 
or disease in service or with another service-connected 
disability, but (D) does not contain sufficient evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In the instant case, examinations pertaining to 
the claimed conditions are not necessary.  Beyond the Veteran's 
vague contentions there is no evidence that any of the conditions 
began during his service or are related to any aspect of service.    

As there is a preponderance of evidence against the Veteran's 
claims for service connection, the benefit-of-the-doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that 
service connection is not warranted. 
 

ORDER

Entitlement to service connection for arthritis of the neck, 
lower back and hands is denied.

Entitlement to service connection for bronchial asthma, claimed 
as a cough and spots on the lungs is denied

Entitlement to service connection for hair loss of the eyebrows 
is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


